Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Crussiah appeals the magistrate judge’s order granting summary judgment to Appellee.* On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Crussiah’s informal brief does not challenge the basis for the district court’s disposition, Crussiah has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of juris- ■ diction by the magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).